Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected because it is unclear how claim 6 (from which claim 11 depends) recites closed language of “consisting of” and yet claim 11 recites additional components which would be excluded from the closed language of claim 6. Applicant is advised to clarify the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi (JP 2002/068440) as evidenced by PG Pub. 2008/0147198.
Regarding claim 1, Oishi teaches a woven fabric comprising a first layer of first uncrimped weft filaments running essentially in parallel to each other and spaced apart from each other by a distance D, a second layer of second uncrimped weft filaments (21) running essentially in parallel to each other and spaced apart from each other by a distance D wherein for each of the first uncrimped weft filaments there is one corresponding weft filament and vice versa to form successive filament pairs [Figures 1-4]. It is also noted that the Figures of Oishi are almost identical to Figure 7 of the present specification. Each of successive filament pairs being designable with a unique and ascendable integer index N. The woven fabric comprises crimped warp filaments having one of the claimed weave types c1-c4 and uncrimped warp filaments (11) passing between the first and second uncrimped warp filaments (34 and 37) of all filament pairs wherein the fabric does not comprise crimped warp filaments which entwine around first and second uncrimped weft filaments in an alternating manner [Figures 1-4]. Oishi is silent regarding the claimed monofilaments. However, it would have been obvious to one of ordinary skill in the art to use monofilaments for the wefts given the limited number of choices and monofilaments are known in the art of belts. There are limited number of choices (two in fact). The solutions are in fact predictable and a reasonable expectation of success exists as it is well known in the art to choose among monofilaments and multifilaments in order to affect mechanical properties such as strength and flexibility among others and is evidenced by PG Pub. 2008/0147198.
Regarding claim 2, the first and second uncrimped weft filaments are polyester. Oishi is silent regarding the claimed monofilaments. However, it would have been obvious to one of ordinary skill in the art to use monofilaments for the wefts given the limited number of choices and monofilaments are known in the art of belts. There are limited number of choice. The solutions are in fact predictable and a reasonable expectation of success exists as it is well known in the art to choose among monofilaments and multifilaments in order to affect mechanical properties such as strength and flexibility among others yielding predictable results and is evidenced by PG Pub. 2008/0147198. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Id. at 415-16, 82 USPQ2d at 1395. Therefore, the present claim is not patentable. 
Regarding claim 3, the crimped warp filaments of weaves c1 and c2 are always present pairwise and immediately adjacent to each other and the crimped warp filaments of weaves c3 and c4 are always present pairwise and immediately adjacent to each other [Figures].
Regarding claim 4, Oishi teaches the claimed ratio of uncrimped warp filaments to crimped warp filaments [0009]. Oishi teaches the uncrimped warp filaments have a density of 10-30 yarns/cm and the crimped warp filaments have a density of 40-50 yarns/cm and therefore teach the claimed ratio of uncrimped warp filaments to crimped warp filaments.
Regarding claim 5, the crimped warp filaments and the uncrimped warp filaments are arranged in repetitive units in the weft direction in which repetitive units the order in which the uncrimped warp filaments and the crimped warp filaments of weave types c1, c2, c3, and c4 are arranged in the weft direction is always the same.
Regarding 6, fabric consists of first uncrimped weft filaments, second uncrimped weft filaments, crimped warp filaments and uncrimped warp filaments. 
Regarding claim 7, the warp filaments 11-17 can be antistatic filaments and have one of the weave types, c1, c2, c3 or c4. 
Regarding claim 8, the crimped warp filaments which are taught as antistatic filaments have the same weave type as the core yarns are taught as having the antistatic filaments.  
Regarding claim 9, the fabric consists of first uncrimped weft filaments (wefts labelled as a’s), second uncrimped weft filaments (wefts labelled as b’s), crimped warp filaments (34 and 37) and uncrimped warp filaments (11-17). Oishi teaches the warp contain antistatic filaments in order to yield antistatic property and it would have be obvious to one of ordinary skill in the art to use the antistatic filaments in the uncrimped warp and crimped warp in order to affect the antistatic property. 
 Regarding claim 10, the crimped warp filaments, the uncrimped warp filaments and the antistatic filaments are arranged in repetitive units in weft direction in which repetitive units the order in which uncrimped warp filaments, crimped warp filaments of weave types c1, c2, c3 and c4 and antistatic filaments are arranged in weft direction are always the same [Figures]. 
Regarding claim 11, the fabric further comprises a third layer C of uncrimped third weft filaments running essentially in parallel to each other and being spaced apart by each by said distance D wherein for each of the second uncrimped second weft filaments there is one corresponding uncrimped third weft filament and vice versa to form successive further filament pairs, each further successive filament pair comprising a given second uncrimped weft filament being designable with the same index N as the successive filament pair comprising that same second uncrimped weft filament, crimped further warp filaments having one of the weave types c1-c4 defined in claim 1 provided that therein any reference to an first uncrimped weft filament is replaced by reference to a second uncrimped weft filament and any reference to a second uncrimped weft filament is replaced by a reference to a third uncrimped weft filament, uncrimped further warp filaments passing between second and third uncrimped weft filaments of all further filament pairs. The fabric comprises uncrimped further warp filaments and the crimped further warp filaments in repetitive units in which repetitive units uncrimped further warp filaments  and crimped further warp filaments of weave types c1, c2, c3 and c4 are arranged in the same order as the uncrimped warp filaments and crimped warp filaments of weaves types c1, c2, c3and c4 [Figures]. 
Regarding claims 12 and 20, Oishi et al. are silent regarding the claimed diameter of the first and second filaments. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed diameter in order to affect fabric properties such as strength and flexibility and yield predictable results as is known to one of ordinary skill in the art.
Regarding claims 13-15, Oishi teaches a belt having a top surface and a bottom surface and comprising a fabric oriented such that any warp filaments contained therein run in the belt’s longitudinal direction and the fabric being impregnated with an impregnation of an elastomer, including thermoplastic polyurethane. 
Regarding claims 18-19, Oishi is silent regarding the claimed treadmill or mail sorting machine. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the belt of Oishi in any number of uses including a treadmill or mail sorting machine. 
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. A non-final rejection has only been set forth to further clarify the record. 
	Applicant argues the Office has failed to make a prima facie case of obviousness and did not articulate how Oishi teaches the claimed elements. Oishi teaches all of the recited elements as set forth in the Office action except the monofilament which the Office action clearly delineates as acknowledged by Applicant in the Remarks dated 07/25/2022. Applicant has simply claimed a woven fabric with first uncrimped weft filaments, second uncrimped weft polyester filaments, crimped warp filaments and uncrimped second warp filaments arranged in a particular fashion and weave which are all taught by Oishi in the Figures. As set forth in the Office action, the only thing that is not taught of claim 1 is the monofilaments for the wefts. There are simply two types of filaments that can be used, monofilaments and multifilaments. One of the identified rationales to establish a prima facie case of obviousness is obvious to try per MPEP 2143, which states choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. As set forth in the Office action, there are limited number of choice. The solutions are in fact predictable and a reasonable expectation of success exists as it is well known in the art to choose among monofilaments and multifilaments in order to affect mechanical properties such as strength and flexibility among others yielding predictable results and is evidenced by PG Pub. 2008/0147198. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Id. at 415-16, 82 USPQ2d at 1395. Therefore, the present claims are not patentable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789